.I




                                               S8d .tO this. d8ptWtElOnt,
                                               wing question:




                                 now oonstitute a part     0r    the3
                                    oo0   purwant   to Article
                                    poyslefit
                                            or these bonds to the
                            urns tr,:sansu&lon there were a few
                           p/nrticii;ation
                                         wns only partial, during
     -t‘~kLch
            el;zet>a ccunty 1CmieJea%ax for the pcapose or payin
     2%'>ortfon of tk:cdabt raqdrewmt, with the mxU.t ticatthara            .
     hns cccuzulnted e scz of alg1-orirmtely $35,000 i&the sinkl~
     -*.-.'i
     L Le...
           croeted :or the retL-ment of these bonUs.
^
              ,




      Yz. C. Burtt Potter, lkzrch 20, 1939, page 2


               The tsr=le unier which the Stateshas undertaken
      to pzy off boxxk vote8, the proceeds of which have been spent
      on designated State higbweys, by their wry nature require
       thzt a county or road district'cont inue secondarilyliable
       for the payment of that inecbtednessinasmuch as the State
       ke.9merely a ss~zxa~the -peyzLent
                                       thereo?. E6ch biennium the
       Legislature appropriatesfrom the State Treasury R sum suffi-
       cient to meet its propcrtionate part of-the debt so assumec,
       snd while it is an unlikely contingency,it is entirely possible
       t&t et some future date the Legislature~meyfail.to appropriate
       the money ror thispurpose. "Accordingly, it .wouldfall to the
       lot or the county or road district to provide funds for the
       .purpose'of meeting the debt requirementsfor that year, end in .
    .'-the event 3 levy had not.been made of a sinking fund ha8 not
       theretoforebeen created,'the county or road district would
       be in default
                :     on the payments due at t+t,,time.
              " In.our opinion the moneyaccumulated in the sink--
     ' 'ir?gLund by Road Districts 1, 3 and.5, 'shouldbe he14 intact for.
       the purpose of mesting such a contingency,'and'tbatthe 'county
       or road district would not be authorized to use this money for
       shy other-.purpc;e until all bonds and Interest due..thereon
       3ave  been finallyretired and'disbharged: To otherwise use
       tb money.than for.the purpose fhr'which it was'cOlle'Ot8d
       woulflin our opinion constitutea diversion of funds.-.
                                      Very truly yours
                                   ATT&RJ!?YGENERAL OF TEXAS
                                   By (s) ClarenceA;;iFG
                                           ,'
      CEC:S   :
      .CEC:FO- ,.
      APPROVED'     "
      (S) W. F, MOORE
      ATTORNEI GBNFRAL OF TEXAS.                                            .